  Case: 3:20-cv-00038-JMH Doc #: 7 Filed: 05/20/20 Page: 1 of 4 - Page ID#: 28



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at FRANKFORT

 SAMUEL MCCULLUM,                        )
                                         )
       Petitioner,                       )                Civil No.
                                         )             3:20-cv-38-JMH
 v.                                      )
                                         )
 RODNEY BALLARD, ET AL.,                 )        MEMORANDUM OPINION
                                         )             AND ORDER
       Respondents.                      )

                          ***     ***    ***     ***
      Samuel McCullum is an inmate at the Telfair State Prison in

Helena, Georgia.      Proceeding without an attorney, McCullum filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. [DE 1].      That petition is now before the Court on initial

screening pursuant to 28 U.S.C. § 2243.          See Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

      As an initial matter, McCullum’s petition is very difficult

to follow. That said, as best as the Court can tell from McCullum’s

petition and attachment, he has been convicted of multiple state

crimes. Indeed, in 2003, a jury convicted McCullum of being a felon

in possession of a firearm, and he was sentenced to ten years in

prison for that offense; the Supreme Court of Kentucky later

affirmed that conviction and sentence. See McCullum v. Ballard,

No. 2018-CA-1009-MR, 2019 WL 1311088, at *1 (Ky. Ct. App. 2019).

Then, in 2013, McCullum entered an Alford plea to other charges,
  Case: 3:20-cv-00038-JMH Doc #: 7 Filed: 05/20/20 Page: 2 of 4 - Page ID#: 29



including but not limited to unlawful imprisonment, and he was

sentenced to a total of ten more years in prison. See id. at *2.

     Eventually, in 2016, while McCullum was incarcerated and

serving time on his second Kentucky sentence, he asked the Kentucky

Department of Corrections (KDOC) to review the way his sentence was

being calculated. See id. Apparently, McCullum did not believe he

was receiving enough credit for time he had previously spent in

custody. See id. Although McCullum did not receive a substantive

response to his requests, he was released from confinement in

Kentucky in early 2017 and was placed in the custody of Georgia

officials pursuant to a detainer that state had issued. See id.

     While McCullum was no longer in the custody of the KDOC, he

still filed a petition in Kentucky’s Franklin Circuit Court “for

a declaration of rights concerning Kentucky DOC’s calculation of

pre-conviction custody credit for his [second Kentucky] sentence.”

Id. However, the Franklin Circuit Court denied McCullum’s petition,

the Kentucky Court of Appeals affirmed that decision, and the

Supreme Court of Kentucky denied McCullum discretionary review.

See id. at *2-7.

     McCullum has now filed a § 2241 petition with this Court, and

it appears that he is trying to collaterally challenge the decision

reached by the Kentucky state courts regarding his state sentence-

calculation claims. In order to obtain relief under § 2241,

however, McCullum must demonstrate that he is in custody in

                                       2
  Case: 3:20-cv-00038-JMH Doc #: 7 Filed: 05/20/20 Page: 3 of 4 - Page ID#: 30



violation of the Constitution or laws or treaties of the United

States. See 28 U.S.C. § 2241(c)(3). Moreover, the United States

Supreme   Court   has   recognized     that   a   §   2241   petition    should

generally be filed in the district of confinement.               See Rumsfeld

v. Padilla, 542 U.S. 426, 443 (2004).

     Here, the Court has fully reviewed McCullum’s § 2241 petition,

and he has not established that he is entitled to relief from this

Court.    For starters, McCullum has not demonstrated, in any clear

way, that he was or is in custody in violation of the Constitution

or laws of the United States.         After all, McCullum’s petition is

very difficult to follow, and he does not adequately explain how

his sentence was erroneously calculated.          More importantly, as the

Kentucky Court of Appeals emphasized in its decision, “both Kentucky

sentences were discharged before McCullum initiated his action,”

meaning that McCullum has not been confined in Kentucky since 2017.

See McCullum, 2019 WL 1311088, at *5. Indeed, as McCullum confirms

in his present petition, he is currently incarcerated in a Georgia

state prison.     Since McCullum is not even confined in this state,

let alone this judicial district, he is not eligible for habeas

relief from this Court.

     Accordingly, it is ORDERED that:

     (1) McCullum’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [DE 1] is DENIED.

     (2) This action is STRICKEN from the Court’s docket.

                                       3
Case: 3:20-cv-00038-JMH Doc #: 7 Filed: 05/20/20 Page: 4 of 4 - Page ID#: 31



   (3) The Court will enter a corresponding Judgment.

   This 20th day of May, 2020.




                                     4
